United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3805
                                   ___________

Gloria Quinones,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Eric K. Shinseki, Secretary of Veteran *
Affairs,                                * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: July 28, 2010
                                 Filed: August 2, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Gloria Quiñones1 appeals the district court’s2 dismissal of her Title VII action
claiming employment discrimination. After careful de novo review, see Coons v.
Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005); we agree with the district court that the


      1
        The record shows that Quiñones spells her name with a tilde over the first “n”
in her name, despite how it appears on the docket sheet.
      2
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
record conclusively shows Quiñones failed to exhaust her administrative remedies
because she did not timely file her formal discrimination complaint, see McAdams v.
Reno, 64 F.3d 1137, 1141 (8th Cir. 1995) (exhaustion requirement). Further,
Quiñones has failed to show that exceptional circumstances beyond her control
contributed to the untimely filing for purposes of equitable tolling. See T.L. ex rel.
Ingram v. United States, 443 F.3d 956, 963 (8th Cir. 2006) (discussing equitable
tolling).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-